UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YANIRA VELARDO and :
NAKIA VELARDO, ‘CIVIL ACTION NO. 3:18-CV-1885

Plaintiffs, :(JUDGE MARIANI)
:(Magistrate Judge Carlson)

V. :

EDWARD LEWKO,

MAIVAN HOUSSEIN and

PETER CORDARO,

Defendants.

Background of This Order

Pending before the Court is Magistrate Judge Martin C. Carlson's Report and
Recommendation (R&R) (Doc. 28) addressing Defendants’ Motion to Dismiss Plaintiffs’
Complaint (Doc. 10). In the August 22, 2019, R&R, Magistrate Judge Carlson recommends
that Defendants’ motion be denied. (Doc. 28 at 30.) Defendants timely filed objections to
the R&R (Doc. 31) and a brief in support of the objections (Doc. 32). They object to the
R&R on three bases: 1) the Magistrate Judge improperly concluded that Plaintiffs’
Complaint does not assert Fourteenth Amendment claims separate and apart from Plaintiffs’
Fourth Amendment claims; 2) the Magistrate Judge improperly recommended denying

Defendants’ Motion to Dismiss Plaintiffs’ Fourth Amendment claims asserted in Counts |
through IV of the Complaint; and 3) the Magistrate Judge improperly recommended denying
qualified immunity at this stage of the proceedings. (Doc. 31 at 4-7; Doc. 32 at 5-15.)

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

When considering a motion to dismiss, the motion may be granted only if,
“accepting all well-pleaded allegations in the complaint as true and viewing them in the light
most favorable to the plaintiff, a court concludes that ‘the allegations in a complaint,
however true, could not raise a claim of entitlement to relief.” Mariotti v. Mariotti Bidg.
Prod., Inc., 714 F.3d 761, 764-65 (3d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 558 (2007).

Having conducted the required de novo review, the Court concludes that
Defendants’ objections are without merit. First, their argument that Plaintiffs improperly
assert claims under the Fourteenth Amendment separate and apart from their Fourth

Amendment claims because their Complaint states in Counts I! and Il! that “[DJefendants’
conduct . . . was deprivation under color of state law, of rights guaranteed to [Plaintiff]
Yanira Velardo under the Fourth and Fourteenth Amendments to the United States
Constitution” (Doc. 32 at 5) is without merit. Although the Magistrate Judge agreed with the
general proposition that Plaintiffs “may not bring some general freestanding Fourteenth
Amendment claims against these defendants because the actions of the police officers are
subsumed by a more specific provision of the Bill of Rights, the Fourth Amendment” (Doc.
28 at 11 (citing Albright v. Oliver, 510 U.S. 266 (1994)), he properly construed the Complaint
to allege Fourth Amendment violations applied to local police officers through the
Fourteenth Amendment. (Doc. 28 at 11.) In that the Fourth Amendment is made
applicable to state actors through the Fourteenth Amendment, Mapp v. Ohio, 367 U.S. 634
(1961), and the Court must view the Complaint in the light most favorable to Plaintiffs in
reviewing Defendants’ Motion, Mariotti, 714 F.3d at 765, Defendants’ objection is overruled.
Second, Defendants’ arguments that Plaintiffs’ claims in Counts | through IV must be
dismissed are without merit. Their assertion that Magistrate Judge Carlson should have
considered an affidavit attached to their reply brief (Doc. 32) is incorrect. Although they
correctly assert that “{t}his Circuit has held that, ‘in ruling on a motion to dismiss, a district
court relies on the complaint, attached exhibits, and matters of public record” (Doc. 32 at 7
(quoting Sands v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007)), the hearing transcript
attached to Defendants’ reply brief is a matter of public record only insofar as it is a court

record containing sworn testimony. It does not establish that assertions made therein which

 

 
differ from allegations in the Complaint are correct as a matter of law. Rather, it shows at
most that one officer’s version of events are in contrast to Plaintiffs’ version of events.
Thus, Defendants raise issues of credibility which, even at the summary judgment stage,
are not for the Court to determine. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255
(1986).

With their arguments regarding excessive force, Defendants essentially assert that
the Court should believe their version of events and construe allegations made in the
Complaint in the light most favorable to Defendants. (Doc. 32 at 10-11.) As Magistrate
Judge Carlson properly concluded, this the Court cannot do. (Doc. 28 at 14-15.)
Defendants’ conclusory statement that “Plaintiff Yanira Velardo simply cannot prove that
Defendants failed to intervene, as she has not shown that excessive force was used, that
she was unjustifiably arrested, and that a constitutional violation was committed by a fellow
officer” (Doc. 32 at 12) relies on the validity of their excessive force argument. Because the
Court has concluded that they are not entitled to dismissal of Plaintiffs’ excessive force
claims, their argument regarding failure to intervene claims is also without merit.

Defendants’ argument that Magistrate Judge Carlson improperly considered only
one prong of the malicious prosecution claim (Doc. 32 at 13) does not show error in that
their argument hinges in part on the success of their showing probable cause which cannot
be determined on the record before the Court. Further, given federal notice pleading

requirements and the plausibility standard which governs a motion to dismiss, Ashcroft v.

 
Iqbal, 556 U.S. 662, 679 (2009), the Court concludes Plaintiffs: malicious prosecution claim
is not subject to dismissal for the reasons cited by the Magistrate Judge.

Finally, the Court concludes that Magistrate Judge Carlson properly concluded that
Defendants’ are not entitled to qualified immunity at this stage of the proceedings. (See
Doc. 28 at 24-26.)

ACCORDINGLY, THIS [ 35 b, DAY OF SEPTEMBER 2019, IT IS HEREBY

ORDERED THAT:
1. The R&R (Doc. 28) is ADOPTED for the reasons set out therein;

2. Defendants’ Motion to Dismiss Plaintiffs’ Complaint (Doc. 10) is DENIED.

 

 

Robert D. Mariani
United States District Judge

Sparano ISON

 

 
